DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Pub. No. 2014/0366383) in view of Swenson (U.S. Patent No. 2,395,237).
Regarding claim 1, Dyer teaches a portable cutting device (10) comprising: a base (14) configured to be placed on a work piece (Figure 2); 
a cutting device main body (12) supported on an upper side of the base;
an electric motor (16)(Figure 3 and Paragraph 0039);
a cutting blade (22) configured to be driven by the electric motor and extending downwardly from the base (Figure 2);
a fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to the electric motor (Figure 2; Paragraph 0048); 
a blower mechanism (18) configured to direct the air which has cooled the electric motor, out of the cutting device main body and towards cutting chips generated by the cutting blade including an orientation 
As seen in strikethrough above, Dyer’s orientation mechanism has an air outlet (82) configured to output the air that has cooled the electric motor (Paragraph 0043 and 0048), but lacks the ability to change;
Dyer does not provide the orientation change mechanism including a rotatable nozzle configured to change a direction of the air as the air exits the air outlet; or the orientation change mechanism being configured to change an orientation of the air outlet by rotating an entirety of the rotatable nozzle around a longitudinal axis of the orientation change mechanism.
Swenson teaches it is known in the art of power tools to incorporate a saw with an orientation change mechanism (20) having an air outlet configured to output the air, the orientation change mechanism including a rotatable nozzle (N1) configured to change a direction of the air as the air exits the air outlet and the orientation change mechanism being configured to change an orientation of the air outlet by rotating an entirety of the rotatable nozzle (N1) around a longitudinal axis (A1) of the orientation change mechanism. (Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the rotatable nozzle to a variety of angles, and is able to rotate both the hose and nozzle about the axis shown in annotated Figure 1 below).

    PNG
    media_image1.png
    740
    682
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide a rotatable orientation change mechanism. In doing so, it allows for a flexible rotatable orientation change mechanism with a rotatable nozzle to allow the user to reorient the airflow to a point that is most needed.
Therefore the modified device of Dyer, in view of Swenson provides the blower mechanism (18) configured to direct air which has cooled the electric motor, out of the cutting device main body and towards cutting chips generated by the cutting blade (Dyer Figures 2 and 6; Paragraphs 0043 and 0048-49) and including an orientation change mechanism and extending outwardly from a motor casing housing the electric motor (Flexible hose 20 of Swenson);
wherein the orientation change mechanism has an air outlet (82) configured to output the air that has cooled the electric motor (Dyer Paragraph 0043 and 0048) and includes a rotatable nozzle configured to change a direction of the air as the air exits the air outlet (Swenson Nozzle N1 Figure 1 above); and the orientation change mechanism being configured to change an orientation of the air outlet by rotating an entirety of the nozzle around a longitudinal axis (A1) of the orientation change mechanism (Swenson Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle to a variety of angles, and is able to rotate about the longitudinal axis).

Regarding claim 2 the modified device of Dyer provides wherein the orientation change mechanism is configured to change the orientation of the air outlet in leftward, rightward, upward and downward directions (Swenson Figure 1; Examiner notes as the nozzle end is a flexible hose (20) the air outlet of the orientation change mechanism can change to leftward, rightward, upward and downward directions).

Regarding claim 3, the modified device of Dyer teaches wherein the blower mechanism includes a blower base (72)(Dyer Figure 7) and the rotatable nozzle (N1 of Swenson) is rotatably connected to the blower base (Flexible hose 20 of Swenson allows for rotation of the nozzle N1 about an axis through Blower base 72 of Dyer).

Regarding claim 4 Dyer teaches a portable cutting device (10) comprising a base (14) configured to be placed on a workpiece (Figure 2); a cutting device main body (12) supported on an upper side of the base;
a cutting blade (22) configured to be driven by the electric motor and extending downwardly from the base (Figure 2); 
an electric motor (16)( Figure 3 and Paragraph 0039);
a motor casing (28) housing the electric motor and having a first air outlet (30,32) (Figures 2 and 8);
a fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to the electric motor (Figure 2 and paragraph 0048); and
a blower mechanism (18) configured to receive the air, which has cooled the electric motor from a first air outlet (30,32) and direct the air out of the cutting device main body and towards cutting chips generated by the cutting blade (Figure 6 and Paragraphs 0043 and 0048-0049) and including an air nozzle (74, 76) with a second air outlet (82) oriented upward for blowing away chips floating in front of the cutting device main body with air that has cooled the electric motor (Paragraph 0043 and 0048; Figure 6).
Dyer does not teach the wherein the air nozzle is rotatable or wherein an entirety of the air nozzle is rotatable around a longitudinal axis of the air nozzle.
Swenson teaches it is known in the art of power tools to incorporate a saw with an air chute (20) having an air nozzle (N1) configured to output the air wherein the air nozzle is rotatable around a longitudinal axis of the air nozzle (Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle to a variety of angles, and is able to rotate about the axis shown in annotated Figure 1 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide the air chute with a rotatable nozzle. In doing so, it allows for a flexible rotatable nozzle to allow the user to reorient the airflow to a point that is most needed.

Regarding claim 5, the modified device of Dyer teaches wherein the blower mechanism includes an orientation change mechanism that is configured to change an orientation of the second air outlet (82)(Figure 7 Dyer and flexible hose 20 and nozzle N1, Figure 1 of Swenson)
Regarding claim 6 the modified device of Dyer provides wherein the orientation change mechanism is configured to change the orientation of the air outlet in leftward, rightward, upward and downward directions (Swenson Figure 1; Examiner notes as the nozzle end is a flexible hose (20) the air outlet of the orientation change mechanism can change to leftward, rightward, upward and downward directions).

Regarding claim 7, the modified device of Dyer teaches wherein the blower mechanism includes a blower base (72)(Dyer Figure 7) and a nozzle (N1 of flexible hose 20 of Swenson) rotatably connected to the blower base (Flexible hose 20 of Swenson allows for rotation about an axis through Blower base 72).
Regarding claims 19 and 20, the modified device of Dyer teaches wherein a first distance (D1) between the longitudinal axis (L1) of the air chute and a rotor (42) of the electric motor is less than a second distance (D2) between the longitudinal axis of the air chute and the cutting blade (See annotated Figure 7 below and Figure 8 of Dyer). 

    PNG
    media_image2.png
    694
    464
    media_image2.png
    Greyscale

Regarding claim 22, the modified device of Dyer teaches wherein the blower mechanism is configured such that air from the second air outlet (82)(Dyer Figures 2 and 6) is directed away from an area of the cutting blade that is generating the cutting chips (Swenson Figure 1).

Regarding claim 23, Dyer teaches a portable cutting device (10) comprising:
a base (14) configured to be placed on a workpiece (Figure 2); 
a cutting device main body (12) supported on an upper side of the base (Figure 2); 
an electric motor (16)(Figure 3 and Paragraph 0039); 
a cutting blade (22) configured to be driven by the electric motor and (ii) extending downwardly from the base (Figure 2); 
a fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to the electric motor (Figure 2 and Paragraph 0048); and 
a blower mechanism (18) configured to direct the air, which has cooled the electric motor, out of the cutting device main body and towards cutting chips generated by the cutting blade (Figure 6 and Paragraph 0043 and 0048-0049) and (ii) including an orientation 
the orientation 
the nozzle includes an air outlet (82) (Figure 6); and
As seen in strikethrough above, Dyer’s orientation mechanism cannot change its orientation.  Dyer does not provide the nozzle projecting from and rotatably attached to the blower base; the nozzle includes a main body rotatably coupled to the blower base and an air outlet  with an axis inclined with respect to a rotational axis of the main body and at an end of the main body; and the nozzle is configured such that an orientation of a flow of the air can be changed to and maintained to a first air orientation to direct the air from the air outlet to a marking line guide of the base and a second air orientation opposite to the base.
Swenson teaches it is known in the art of power tools to incorporate a saw with an air hose (20) including a nozzle (N1) (Figure 1;
the nozzle includes a main body rotatably coupled to the blower base and an air outlet with an axis inclined with respect to a rotational axis of the main body and at an end of the main body; and the nozzle is configured such that an orientation of a flow of the air can be changed to and maintained to a first air orientation to direct the air from the air outlet to a desired location and a second air orientation opposite to the desired location (Figure 1)(Page 2, Col. 1, Lines 5-12; Examiner notes as the air hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle (air outlet) to a variety of angles, and is able to rotate about the axis shown in annotated Figure 1 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide the air chute with a rotatable nozzle. In doing so, it allows for a rotatable nozzle to allow the user to reorient the airflow to a point that is most needed.
Therefore, the modified device of Dyer provides the nozzle is configured such that an orientation of a flow of the air can be changed to and maintained to a first air orientation to direct the air from the air outlet (Nozzle N1 air outlet) to a marking line guide (Figure 2 of Dyer) of the base and a second air orientation opposite to the base (Dyer Figure 2).



Claims 8-10, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Pub. No. 2014/0366383) in view of Buser (U.S. Patent No. 6,748,660) in view of Iida (U.S. Patent No. 5,042,844) in view of Swenson (U.S. Patent No. 2,395,237).
Regarding claim 8, Dyer teaches portable cutting device (10) comprising a base (14) configured to be placed on a work piece (Figure 2);
a cutting device main body (12) supported on an upper side of the base;
an electric motor (16)( Figure 3 and Paragraph 0039);
a cutting blade (22) configured to be driven by the electric motor and extending downwardly from the base (Figure 2);
a cooling fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to electric motor (Figure 2 and Paragraph 0048); and
a blower mechanism (18) configured to direct air which has cooled the electric motor, out of the cutting device main body in a direction oriented towards cutting chips generated by the cutting blade to blow the cutting chips (Figure 6 and Paragraphs 0043 and 0048-0049);
wherein the blower mechanism includes a blower base (72) having a hole (82)(Figure 5).
Regarding claim 8, Dyer does not provide the blower base having a circular hole.
Buser teaches it is known in the art of debris collection for power saws to incorporate a debris tube (31) having a circular hole (Figures 1 and 2; Col. 4, Lines 22-31).
One of ordinary skill in the art would have good reason to pursue exhaust designs which are known to be useful for a particular airflow function. There are a finite number of possible shapes which pertain to a handheld saw device and allow for proper airflow exhaust. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved exhaust function for the saw, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 8, the modified device of Dyer does not provide a nozzle including a flange and a neck with an air outlet at an end of the neck, the nozzle is configured to fit into the circular hole; the flange having a circular shape at its rear end; the neck is adjacent to the flange along the front-to-rear axis of the portable cutting device and has a cylindrical shape concentric with the flange about the front-to-rear axis;
Iida teaches it is known in the art of hose connections to incorporate a nozzle (10b,14,15) including a flange (14) and a neck (15) with an air outlet, wherein the nozzle is configured to fit into a circular hole of pipe (16), the flange is formed in a circular shape at its rear end (Figure 8;
the neck is arranged adjacent to the flange along a front-to-rear axis, where the neck is formed as a cylindrical shape concentric with the flange about the front-to-rear axis (Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Dyer to incorporate the teachings of Iida to provide a nozzle with a flange and neck. In doing so, it allows for hose to freely rotate so that twisting does not occur during use (Col. 7, Lines 27-50).

Regarding claim 8, Dyer does not teach an orientation change mechanism that is configured to rotate an entirety of the nozzle about a longitudinal axis of the nozzle to change the orientation of the air outlet.
Swenson teaches it is known in the art of power tools to incorporate a saw with an air chute (20) having a nozzle (N1) configured to rotate an entirety of the nozzle about the longitudinal rotational axis of the nozzle to change an orientation of the air outlet (Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle (N1) to a variety of angles, and is able to rotate about the axis shown in annotated Figure 1 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide a rotatable orientation change mechanism with a rotatable nozzle. In doing so, it allows for a flexible rotatable orientation change mechanism to allow the user to reorient the airflow to a point that is most needed.

Regarding claim 9 the modified device of Dyer provides wherein the orientation change mechanism is configured to change the orientation of the air outlet in leftward, rightward, upward and downward directions (Swenson Figure 1; Examiner notes as the nozzle end is a flexible hose (20) the air outlet of the orientation change mechanism can change to leftward, rightward, upward and downward directions).
Regarding claim 10 the modified device of Dyer teaches wherein the nozzle is rotatably connected to the blower base (Flexible hose 20 of Swenson allows for rotation about an axis through Blower base 72; See Dyer Figure 7).
Regarding claim 15, the modified device of Dyer teaches wherein the air outlet is disposed at a front end of the nozzle (N1)(nozzle end of flexible hose 20 of Swenson Figure 1) 
Regarding claim 18, the modified device of Dyer teaches wherein the air outlet is inclined from a rear of the portable cutting device to a front of the portable cutting device (Examiner notes the type of inclination does not appear to be claimed and as such, the nozzle end of flexible hose 20 of Swenson extends from the rear to the front of the portable cutting device, and as it is flexible is “inclined” in a plurality of positions as desired by the user).
Regarding claim 21, the modified device of Dyer teaches wherein a first distance (D1) between the longitudinal axis (L1) of the air chute and a rotor (42) of the electric motor is less than a second distance (D2) between the longitudinal axis of the air chute and the cutting blade (See annotated Figure 7 above and Figure 8 of Dyer). 


Allowable Subject Matter
Claims 11-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the cutting device of claim 11 including “three recesses protruding radially outward are formed as part of the circular hole and at equal intervals in a circumferential direction”.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
-Applicants arguments concerning the replacement of fixed chute (74) of Dyer) with the flexible hose (20) of Swenson are noted. Specifically, “However, fixed chute 74 is internal to outer housing 12 of the Dyer saw. See, e.g., paragraphs [0040] and [0043]. In that regard, see the dashed lines depicting fixed chute 74 in Figure 6. See also fixed chute 74 in Figure 7, which depicts the saw with outer housing 12 removed. Fixed chute 74 receives air, driven by fan 64, from recess 80, which contains fan 64, and conveys that air out of outer housing 12 through second vent openings 36. See, e.g., paragraphs [0045] and [0048]. Second vent openings 36 are specifically located such that the ejected air blows "saw dust, chips and/or other cuttings away from a location at which the blade 22 makes contact with a workpiece to maintain a clearer line of sight of the cut line that the user is making in the workpiece.”.
Examiner notes the airflow of chute (74) with the hose (20) of Swenson merely provides different structure, providing similar functions of blowing saw dust chips away from the blade as noted by Applicant in paragraph 0048 of the arguments. Thus, the hose of Swenson also provides a “nozzle projecting from and rotatably attached to the blower base (swing/move about its connection point) into a variety of locations to blow saw dust and debris away from the cutting blade, instead of the original fixed and immovable vent openings (36) previously provided for by Dyer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  11/16/2022Examiner, Art Unit 3724  

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724